          Case 2:20-cr-00011-KLD Document 27 Filed 12/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 20-11-BU-KLD
                       Plaintiff,

  vs.                                                ORDER

  RENA M. PETERSEN,

                       Defendant.

        The Government has filed an unopposed motion to appear remotely at the

sentencing set for December 17, 2020, at 10:00 a.m. (Doc. 26.) Good cause

appearing,

IT IS ORDERED that the motion is GRANTED. Counsel for the United States

may appear by video conference at the sentencing hearing. Counsel for the United

States is directed to contact the Clerk of Court for connectivity instructions.

        DATED this 10th day of December, 2020.



                                        ________________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge


                                           1
